SUPPLEMENTAL NOTICE OF ALLOWANCE

Continuation
This application is a continuation application of U.S. Application No. 14/916,723 filed on 4 March 2016 (“Parent Application”), which is a National Stage Entry of PCT/JP2014/004582, filed on 5 September 2014.  See MPEP §201.07.  In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.


Status
This Supplemental Notice of Allowance is in response to the communications filed on 19 May 2021 and 25 May 2021. Claims 1-18 have been canceled currently or previously, claims 19, 22-26, and 29 have been amended, and no new claims have been added. Therefore, claims 19-29 are pending and presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore the Examiner indicates allowable subject matter below.
Applicant’s arguments are considered to be moot in light of the indication of Allowable Subject Matter.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 19 May 2021 and 25 May 2021were filed after the mailing date of the application on 10 September 2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in 


Allowable Subject Matter
Claims 19-29 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The claims require acquiring information about a customer, tracking a palm of the customer’s hand regarding a product, and when the palm is facing the customer’s face, recognizing a customer action indicating the customer has picked up and looked at the product, based on the action detecting a customer moving route and purchase behavior, and then based on the customer information, route, and purchasing information, outputting promotional information for recommending another product different from the product.
The closest art of record (see below and the attached Notice of References Cited for a listing) is Campbell that discloses acquiring the customer information and tracking and recognizing customer actions regarding a product, Sorenson, Sickenius, and/or Opdycke tracking user routes and/or purchases, and at least Eckstein, Siegel, and Treyz indicating recommendations of complementary or supplementary products. Lim also teaches tracking of a hand, palm, and face as well 
However, the Examiner has searched for, and does find, a specific reference to tracking the palm of a customer’s hand to detect when it is facing the customer’s face to recognize the customer has picked up and looked at a/the product. The closest art of record regarding this appears to Nishihara that teaches tracking hand gestures and detecting the user has rotated their hand about 180 degrees such that the palm and back of the hand are facing the user at times, and Hackenberg that teaches detecting hand and palm gestures for 3D reproduction. However, the palm tracking indicated in the prior art does not appear to explicitly detect whether a customer or user palm is facing their face, such as to look at a product. However, to combine this with the other references required for the rest of the claim as indicated above so as to arrive at the claimed invention appears to not be reasonable.
Therefore, the claims are considered allowable over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sickenius (U.S. Patent Application Publication No. 2013/0054310).
Opdycke (U.S. Patent Application Publication No. 2005/0039206).

Treyz et al. (U.S. Patent No. 6,587,835, herein Treyz).
Nishihara et al. (U.S. Patent Application Publication No. 2009/0103780, herein Nishihara).
Lim et al. (U.S. Patent No. 9,298,267, herein Lim). 
Hackenberg, Georg, et al. Lightweight Palm and Finger Tracking for Real-Time 3D Gesture Control, IEEE Virtual Reality 2011, 23 March 2011, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=5759431 on 13 March 2021.
Each of these is/are indicated above at the Reasons for Allowance with a brief description regarding the teachings found therein as related to the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622